Citation Nr: 1821407	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-41 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Chronic Obstructive Pulmonary Disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction resides at the RO in Buffalo, New York.


FINDING OF FACT

The Veteran's current diagnosis of COPD is not shown to have had its onset during service, or to be otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1101, 1103, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Factual Background and Analysis - Service Connection for COPD

The Veteran's post-service treatment records establish that he has a current diagnosis of COPD and emphysema.  See March 2015 VA Exam. Rep.  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As already alluded to, however, there still must also be competent and credible (i.e., probative) evidence of a relationship ("nexus") between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.

At the outset, the Board notes that the Veteran has readily acknowledged that he has a significant history of tobacco use.  See, e.g., March 2015 VA Exam. Rep. (reporting that he smoked from the 1960s until he was diagnosed with COPD until 2000 or thereabouts); Jan. 2018 private medical record (noting the Veteran smoked about 3 packs per week for approximately 40 years until he quit in 2003).

VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims, as here, received by VA after June 9, 1998.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C. § 1103(a); 38 C.F.R. § 3.300(b)(1).

With regard to asbestos-related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (November 19, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309.  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the competent medical evidence to be related to chemical exposure during service.  Moreover, the M21-1 provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9(f).

The Board notes that, VA has determined that the Veteran's exposure to asbestos during service has not been established.  See November 2015 SOC.  Nonetheless, even assuming, arguendo, that he was, in fact, actually exposed to asbestos during service, the Board notes that there is no presumption that asbestos exposure automatically establishes service connection; rather, there still needs to be a nexus between a disability and in-service asbestos exposure, and, here, there is no competent medical evidence that asbestos exposure is connected to the Veteran's currently claimed disabilities.  Similarly, there is no presumptive service connection for his other claimed in-service exposures, to include fumes from operating special trucks, as well as dust, heat, and oil exposure while serving on ships; therefore, a nexus between his COPD and these exposures is also needed.  See Id.

The Board further notes that, to the extent the Veteran is asserting that he has had continuing or ongoing problems with his lungs since service, difficulty breathing in particular, this notion of showing continuity of symptomatology since service only applies to the disorders specifically defined as "chronic" according to 38 C.F.R. § 3.309(a), and COPD/emphysema is not such a condition.  See Walker, supra.

Due to the various purported theories to establish service connection, the Veteran was afforded a VA compensation examination in March 2015, and a medical nexus opinion was provided concerning this claim.  The examiner first documented the Veteran's pertinent medical history, including his history of smoking, presumed exposure to Agent Orange, and reported exposure to other various chemicals aboard a ship.  Moreover, a current diagnosis of COPD was established.  Following review of the pertinent medical evidence, the examiner concluded that the Veteran's current respiratory condition was less likely than not etiologically related to his active military service.  In support of this determination, the examiner indicated that it is more likely that his current condition is due to his significant history of smoking as opposed to any in-service exposure to chemicals or from his bout of pneumonia while in basic training.  The examiner further noted that, after discharge in 1969, the Veteran reported no significant breathing problems until approximately 2000, at which time he was diagnosed with COPD.

Similarly, the Veteran's private medical records also reflect that his current respiratory condition is due to his smoking.  In October 2015, Dr. S.S. indicated that the Veteran sought an opinion regarding whether his COPD is related to his service and chemicals exposure.  However, Dr. S.S. indicated that the Veteran's condition is related to his history of tobacco smoking.  See also Jan. 2018 Dr. N.S.'s Private Med. R. (noting that Veteran switched pulmonologists because D.R. S.S. felt his COPD was caused by smoking cigarettes rather than his military service; Dr. N.S. explicitly declined to provide a positive nexus opinion due to the absence of proof).

Based on these medical nexus statements, the Board finds that the preponderance of the evidence is against granting service connection for a respiratory condition, diagnosed as COPD.  Precedent opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders, such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, as is the case here, for claims filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.

Accordingly, to the extent the medical evidence addresses whether the Veteran's COPD is due to his service, including his probable exposure to asbestos or other chemicals, as opposed to his extensive history of smoking, the preponderance of the evidence indicates that his COPD is not attributable to service.  There is no probative medical opinion refuting this conclusion or otherwise relating his COPD to his service.  See Watson, 4 Vet. App. at 314.  Although the Veteran is competent to report his symptoms, his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is incompetent to render a diagnosis or address etiology in this instance since COPD is a complex, not simple, medical condition.  While lay persons are competent to provide opinions on some medical issues, see, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran's COPD is etiologically related to his military service falls outside the realm of common knowledge of a lay person.  Thus, his statements addressing the etiology of his COPD are not probative.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Thus, service connection for COPD is denied.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for COPD is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


